DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 206.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "208" and "208a" have both been used to designate the first rim flange.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The centrally located mounting plate being “secured to the first and second rim components with fasteners” as set forth in claim 2.
The mounting plate being “secured to the first and second rim components with fasteners” as set forth in claim 3.
The lateral rim component support structures having “different dimensions corresponding to the openings of the webbing” as set forth in claim 8.
The centrally located mounting plate being “secured to the first and second rim components with a third plurality of fasteners” as set forth in claim 11.
The lateral rim component support structures having “different dimensions corresponding to the openings defined by the support structure” as set forth in claim 14.
The plurality of lateral rim component support structures including “a first plurality of lateral rim component support structures having a first size and a second plurality of lateral rim support structures having a second size different from the first size” as set forth in claim 20.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.


Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe the use of fasteners for securing the mounting plate to the first and second rim components as set forth in claims 2, 3 and 11.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Celik et al. (US 2020/0031166 A1; hereinafter “Celik”).
	Celik discloses a rim assembly 200 for a non-pneumatic tire 140, the rim assembly comprising: at least two rim components including: a first rim component 210, the first rim component including a first rim flange 216 and a first lip 211, and a second rim component 220, the second rim component including a second rim flange 226 and a second lip 221; a plurality of lateral rim component support structures 230 configured to extend through a plurality of openings (“cavities” described in paragraph [0038]; Fig. 12) of a tire support structure (Fig. 12); a first plurality of fasteners 212, 214 securing the plurality of lateral rim component support structures to the first rim flange (paragraphs [0046] and [0047]; Figs. 2 and 12); and a second plurality of fasteners 222, 224 securing the plurality of lateral rim component support structures to the second rim flange (paragraphs [0046] and [0047]; Figs. 6 and 12), wherein the first rim component and second rim component are configured to extend partially through a tire (paragraphs [0048] and [0049]; Fig. 12), wherein the lateral rim component support structures are constructed of a material selected from the group consisting of stainless steel, powder coated steel, carbon fiber composite, and aluminum (paragraph [0040]), and wherein the lateral rim component support structures are interchangeable (evident from Fig. 12).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Celik.
	Although Celik further discloses the plurality of lateral rim component support structures include a first plurality of lateral rim component support structures (a first group of friction plates 230) having a first size and a second plurality of lateral rim component support structures (a second group of friction plates 230) having a second size (Fig. 12), Celik fails to expressly disclose the second size being different from the first size.  
	Celik, however, teaches “approximating curvatures of surfaces of the friction plates 230 with curvatures of parts of the spoke structure 110 of the tire 140” (paragraph [0048]).
	From this teaching, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, as a mechanical expedient, to have formed the second size to be different from the first size, if needed, based upon the dimensions of the spoke structure to ensure that the curvatures of each respective lateral rim component support structure sufficiently correspond to the curvature of a respective opening within the spoke or tire support structure.

Allowable Subject Matter
8.	Claims 1-15 are allowed.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617